Citation Nr: 0721971	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


WITNESSESAT HEARING ON APPEAL

Appellant and S. D.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
periods of recognized service in the Philippine Commonwealth 
Army from November 1941 to December 1941, and from August 
1945 to June 1946.  He died in August 1993.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In July 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  An unappealed RO decision in February 2002 last finally 
denied service connection for the cause of the veteran's 
death based essentially on a finding that the evidence did 
not show that the death of the veteran, attributed to 
respiratory arrest secondary to hypertensive cardiovascular 
disease, was found to be connected to his service or that it 
became manifested to a compensable degree within the 
applicable presumptive period.  

2.  Evidence received since the February 2002 RO decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether the veteran's 
hypertensive cardiovascular disease was related to service; 
it does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the February 2002 RO decision denying 
service connection for the cause of the veteran's death is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the appellant 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.  A notice letter dated in May 
2004 and a statement of the case (SOC) dated in April 2005 
satisfied the above-cited criteria.


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
various forms of notice, cited above, which informed her of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claim of service connection. 
 Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the appellant has been provided notice of the need to 
submit new and material evidence (by April 2005 SOC), and has 
also been essentially provided, as part of the same, notice 
of the appropriate legal definition of new and material 
evidence.  The record also shows that the appellant has 
essentially been provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, slip op. at 10.  In this case, the 
RO looked at the bases for the denial in a prior decision and 
then provided the appellant a specifically tailored notice. 
 See April 2005 SOC.  Accordingly, further development is not 
required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the April 2005 SOC fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice. 
 Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

Factual Background

A Certificate of Death, dated in October 1993, shows that the 
veteran died in August 1993, and that the cause of death was 
respiratory arrest secondary to "HCVA" [hypertensive 
cardiovascular disease].

The report of an October 1968 VA general medical examination 
report does not include a diagnosis relating to either the 
respiratory or cardiovascular system.


Service connection was granted the veteran in December 1968 
for right shoulder gunshot wound residuals, damage to the 
brachial plexus, and right shoulder osteomyelitis.  

A May 1994 RO rating decision informed the appellant that her 
claim for service connection for the cause of the veteran's 
death was denied based essentially on a finding that the 
evidence did not show that the death of the veteran, 
attributed to respiratory arrest secondary to hypertensive 
cardiovascular disease, was found to be connected to his 
service or that it became manifested to a compensable degree 
within the applicable presumptive period.  The appellant did 
not appeal this determination.  

The appellant was later informed by the RO in February 2002 
that new and material evidence had not been submitted to 
reopen her claim for entitlement to service connection for 
the cause of the veteran's death.  The RO, in essence, 
repeated as its reasons and bases for the decision as that 
was found earlier in May 1994; the evidence did not show that 
the death of the veteran, attributed to respiratory arrest 
secondary to hypertensive cardiovascular disease, was found 
to be connected to his service or that it became manifested 
to a compensable degree within the applicable presumptive 
period.  The appellant did not appeal this determination.

In April 2004 the appellant sought to reopen her claim.  See 
VA Form 21-534.

By means of a September rating decision the RO found that new 
and material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO pointed out that in May 1994 it had 
been determined that the evidence did not show that the death 
of the veteran, attributed to respiratory arrest secondary to 
hypertensive cardiovascular disease, was found to be 
connected to his service or that it became manifested to a 
compensable degree within the applicable presumptive period.  
The RO also found that none of the veteran's service-
connected disorders either caused or materially aided the 
veteran's death.  She expressed her disagreement in March 
2005 and thereafter perfected an appeal.  

In July 2006 the appellant provided testimony at a hearing 
conducted by the undersigned.  The appellant claimed that the 
veteran began to have chest pains in the 1970's, for which he 
consulted a private physician, Dr. Reyes.  See page three of 
hearing transcript (transcript).  She added that the heart 
disease was not treated until he died, and that all medical 
record had been supplied to VA.  Id.  The appellant also 
alleged that the veteran received treatment for his heart 
disease from the 1970's to the time that he died.  See page 
four of transcript.  

Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, in April 
2004, and the new criteria apply.  The revised definition 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The April 2005 SOC provided the 
appellant with the revised definition of "new and material 
evidence."  


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

Service connection for the cause of the veteran's death was 
most recently previously denied in February 2002 on the basis 
that the evidence did not show that the death of the veteran 
[due to respiratory arrest secondary to hypertensive 
cardiovascular disease] was found to be connected to his 
service.   It was also found that cardiovascular disease had 
not became manifested to a compensable degree within the 
applicable one year presumptive period.  That decision was 
not appealed, and is final.  38 U.S.C.A. § 7105.  For 
evidence to be new and material in the matter, it would have 
to show that the veteran's death was "connected" to his 
service.  No evidence received since the February 2002 RO 
determination does so.  In fact, the evidence of record 
associated with the claims folder after February 2002, while 
including a February 2005 private medical note which shows 
that the veteran was seen from 1992 to 1993 for "HCVA," 
fails to relate the cause of the veteran's death to his 
military service.  Also, the record is clearly devoid of a 
finding that the veteran had a cardiovascular disorder which 
had become manifested to a compensable degree within one year 
of his separation from active military service.  The post-
2002 evidentiary record also includes random assertions by 
the appellant concerning her claim.  Regarding these 
contentions, the appellant is a layperson, and her opinion in 
this matter is not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that no item of additional evidence received 
subsequent to the RO's February 2002 determination bears 
directly and substantially upon the specific matter at hand, 
i.e., whether the veteran's respiratory arrest secondary to 
HCVA was related to service.   The Board here parenthetically 
notes that none of the veteran's service-connected disorders 
were shown to be either a principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312.  Hence, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim; is not new and material; and the 
claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


